OFFICE ACTION in CON
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been filed in parent application 15/039,418.

Specification
The abstract is objected to:  In line 4, replace “defames” with --defines--.  Correction is required.
The title of the invention is approved.
The instant specification is objected to since it should include the following changes made in the parent application:
a)	Instant ¶ [0051] should be revised as seen in amended ¶ [0064] of the parent application:

    PNG
    media_image1.png
    190
    876
    media_image1.png
    Greyscale

b)	Also note instant [0051] is awkwardly worded in line 2 (i.e., “formation.234,”):

    PNG
    media_image2.png
    79
    873
    media_image2.png
    Greyscale

c)	Instant [0052] should be revised as seen in amended [0065] of the parent application:

    PNG
    media_image3.png
    258
    867
    media_image3.png
    Greyscale

Any changes made in the patent application should also be made in the instant application, as necessary.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
Initial remarks on the rejection(s) to follow:  the pending claims are considered drawn to the subcombination of the ice cream making assembly only as in the parent application.  Accordingly, any claim language relating to the “base” or particular cooperation with the “base” is not considered germane to the patentability of the ice cream making assembly subcombination. The use of the ice cream making assembly in a support or base that is not part of the claimed subcombination is tantamount to an intended use of the assembly which does not necessarily impart patentability to the subcombination.  Although the applied prior art below teaches one or ice cream making assemblies employed in a base, the claim language mentioning cooperation with such a base is merely a statement of intended use which imparts no structure to the claimed apparatus. It is well settled that the intended use of an apparatus is not germane to its patentability. In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971 ); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3921115 A1 that discloses an assembly subcombination for use with a base driven appliance 1; the assembly subcombination including a dual wall bowl 10 that is coupleable to a base 2 located below; wherein the bowl 10 has an upwardly extending central sleeve 33 that defines a recess therein with a central aperture; the sleeve 33 extends above an arbitrary fill height; a rotatable paddle 19 located within the bowl with a paddle coupling 37 and shaft 44 or 55; a gear assembly 18 disposed within the recess of the sleeve and including a lower drive coupling at 14 and an upper drive coupling 38, 45 engaging the paddle coupling 37 - Figure 3; a lid 11 for the bowl 10; wherein the bowl has an inner-surface formation 28 and an outer-surface formation 27, the inner-surface formation 28 is a seamless surface that is wrapped over (at 29) an upper edge of an outer wall 27 and the sleeve 33 proximate 32; the inner-surface formation and the outer surface formation defining a sealed intermediate void region 59; 
gear locator 32, 57, and/or 58;
a heat sink or coolant gel in the intermediate void region at 59; 
and the lid 11 coupled to the bowl via bayonet coupling at 12;
the gear assembly 18 is arranged so that rotation of the lower drive coupling 14 at a first rotational speed rotates the upper drive coupling 38 and the paddle 19 at  second rotational speed less than the first rotational speed via paddle coupling 37 - see the abstract.
Element 18 is DE ‘115 is deemed to meet the definitions of a gear set forth in section 1a or 1d defined below especially since element 18 is an upper section of a drive shaft having teeth (flat faces meeting at edges or hex sides) that mesh with corresponding teeth (e.g., a hex socket) in element 36 to transmit driving force to the paddle 19.  Clearly, as evidenced by the definitions seen below, “gear” is a very broad term indeed.


    PNG
    media_image4.png
    640
    844
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DE 3921115 A1 in view of Pandolfi (US 4583863).
DE ‘115 does not disclose a clutch.  Pandolfi discloses an assembly including a dual wall bowl 6 that can be coupleable to a base; a paddle 17 located within the bowl, wherein the paddle is driven from below; a lid 20 removably coupleable to the bowl; wherein the bowl has an outer wall 1 and an upwardly-extending centrally-located sleeve 5a, the sleeve extends above a fill height for defining an annular reservoir region about 5a; the sleeve has an upper aperture for receiving the paddle coupling 16; and wherein the bowl has an inner-surface formation 5 and an outer-surface formation 1, the inner-surface formation 5 is a seamless surface when assembled that extends to the upper edge of both the outer wall 1 and the sleeve 5a, the inner-surface formation and the outer surface formation are sealed to form an intermediate region 8; the assembly further including a gearbox element 14-15, wherein sleeve 5a defines a lower recess for receiving the gearing element from below the bowl; wherein the gearbox element is releasably engaged to the bowl via 18;  wherein the gearbox element has a locating element (e.g., the outer surface thereof) for locating the gearbox element; wherein gearbox element forms a seal at 19 against an inner surface of the lower recess to restrict ingress through the upper aperture in communication with the lower recess; the gearbox element is releasably retained within the bowl via 18; the gearbox element has a clutch (col. 2, lines 40-42); and a heat sink or coolant gel in the intermediate region at 8.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided DE 3921115 A1 with a clutch as taught by Pandolfi for the purpose of controlling the torque transmitted between the drive and paddle via the clutch.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DE 3921115 A1 in view of Kramer (US 4891966).   
DE 3921115 A1 does not disclose the recited O-rings.  Kramer discloses an agitation device including a bowl 12 with an inner surface formation 96 and an outer surface formation 20.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided DE 3921115 A1 with O-rings between the inner and outer surface formations as taught by Kramer for the purpose of ensuring a leak proof seal between said formations (col. 5, lines 1-10).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DE 3921115 A1 in view of Rownd (US 3258147).   
DE 3921115 A1 does not disclose the recited bonding agent.  Rownd discloses a bowl 3 with an inner surface formation 11, 14 and an outer surface formation 2 such that an intermediate region 6 is formed.  A bonding agent 16 is provided between the inner surface formation and the outer surface formation in the form of a room temperature vulcanizing silicone material.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided DE 3921115 A1 or Pandolfi (US 4583863) with a bonding agent between the inner and outer surface formations as taught by Rownd for the purpose of providing a fluid-tight seal between the formations (col. 3, lines 13-41).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DE 3921115 A1 in view of Warlick (US 3952538).
DE 3921115 A1 is considered to disclose the recited bayonet coupling between the lid and bowl as noted above.  However, assuming DE ‘115 does not disclose the recited bayonet couplings, the patent to Warlick discloses an ice cream maker having a bowl 30 with a paddle 60 therein and lid 31.  The lid is coupled to the bowl via a bayonet coupling 33, 34.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided DE ‘115 with a bayonet coupling between the lid and bowl or between any of the releasably secured elements as taught by Warlick for the purpose of retaining the lid securely upon the bowl (col. 4, lines 11-23 - note in this section of the patent, “34” should be --33-- and “35” should be --34-- in accordance with the subject matter seen in Figure 2) or to releasably secure the gearbox to the bowl via a ubiquitous coupling such as a bayonet coupling.

Allowable Subject Matter
None.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             





15 August 2022